In an action, inter alia, to compel defendant to execute a deed conveying title to certain premises pursuant to a written agreement, defendant appeals from a judgment of the Supreme Court, Queens County, dated March 11, 1976, which, after a nonjury trial, directed him "to specifically perform the *905agreement”. Judgment affirmed, with costs. The trial court correctly concluded that, notwithstanding the existence of certain violations against the premises, defendant was able to convey title in accordance with the terms of the agreement and that he had failed to take all steps reasonably necessary to remove the violations. The findings preclude defendant from obtaining rescission of the agreement under its exculpatory clause. We have examined defendant’s alternative arguments concerning the propriety of the abatement and the correctness of the amount thereof, and find them to be without merit. Latham, Acting P. J., Hargett, Titone and Mollen, JJ., concur.